Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  in claim 11, the language “a wire coiled disposed” is inapt.  In claim 14, the language “and therein the piece of material is adhesively attached to the void” is inapt.  More appropriate language would be “and wherein the piece of material is adhesively attached to the void”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, the language “to a pocket” is unclear as claim 1 already defines a pocket.  It is unclear if the pocket of claim 9 is referring to the same pocket as defined in claim 1 or a new pocket.  
In claim 13, the language “the void” lacks a proper antecedent basis.  
In claim 14, it is unclear how a piece of material may be adhesively attached to a void as a void is an empty space.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishido (4,595,200).  Regarding claim 1, Shishido discloses a bladder (26) comprising at least one pocket (4).  Note Figures 2 and 3 showing the pocket as a piece of material having a hole formed therein that permits insertion of the sensor (3).  Note column 3, lines 53-56 stating that the pocket (4) is adhered to an inner surface of the bladder (26).  
Regarding claim 2, Shishido provides a sensor (10) inserted into the pocket via the hole formed therein.  
Regarding claims 3 and 4, note column 4, lines 34-53 stating that the sensor may include a damping material such as rubber, a sponge or soft resin.  The sponge defines a foam material.  Because the pocket includes the sensor, the pocket necessarily includes the damping material as recited.  
Regarding claim 6, note Figures 2 and 3 showing a flange for the pocket attached to the inner wall of the bladder.  

Regarding claim 12, note column 3, lines 53-56 stating that the concave housing (4) that forms the pocket is formed of a bag of an elastic material and is adhered to an inner surface of the bladder (26).  Forming the housing as a bag of an elastic material defines the piece of material pre-formed with a void as recited.  
Claims 1-4, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2016/0001136).  Regarding claim 1, King discloses a sports ball including a bladder (522) having a piece of material defining a pocket (150) affixed to the inner surface of the bladder by an adhesive welding process.  Note Figure 2 and paragraph [0040].  The pocket is shown with a hole formed therein for receiving the electronics components (120).  
Regarding claim 2, note paragraph [0042] stating that the pocket includes a sensor.  
Regarding claims 3 and 4, note paragraph [0058] stating that the pocket (150) can be filled with a foam material.  
Regarding claim 6, note Figure 2 showing a flange (152) for the piece of material.  
Regarding claim 10, note Figures 1 and 2 showing a generally cylindrical outline for the pocket (150).  
Regarding claim 12, note paragraph [0040] stating that the pocket (150) can be formed by molding as a separate item.  Thus, King teaches a pre-formed piece of material with a void.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (4,595,200) in view of Krysiak (US 2016/0074714).  Regarding claim 11, Shishido teaches an insert for the bladder that includes a battery (12).  However, Shishido lacks the teaching for the insert to comprise a coiled wire disposed in the void as recited.  
Krysiak reveals that it is known in the art of electronic sports balls to include a void with a coiled wire (552) disposed therein.  Note Figure 9 and paragraph [0081] teaching a coiled wire disposed in the void for recharging the battery (546).  It would have been obvious to one of ordinary skill in the art to provide the insert of Shishido with the coiled wire and rechargeable battery of Krysiak in order to provide an alternative means for powering the electronic system.  
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (4,595,200) in view of Holthouse (9,586,099).  Regarding claim 13, Shishido teaches the method of selecting a bladder (26), selecting a piece of material (4), placing an insert (3) into the void of the piece of material and adhering the piece of material to the bladder.  It would have been obvious to one of ordinary skill in the art to use a heat activated adhesive to adhere the piece of material (4) to the inner wall of the bladder in order to adhere the material to the bladder.  The . 
Regarding the limitation for the piece of material to have a hole formed therethrough, it is noted that piece of material (4) of Shishido includes a hole but the hole does not extend through the pieces of material as recited.  Holthouse reveals that it is known in the art of sports balls having an inflatable bladder to provide a piece of material (10) with holes extending therethrough in order to reduce the amount of weight added to the ball.  Note Figure 1 and column 3, lines 4-11.  It would have been obvious to one of ordinary skill in the art to provide the piece of material as taught by Shishido with a hole extending therethrough in order to reduce the weight of the piece of material and the weight added to the ball.  
Regarding claim 14, Shishido teaches a flange for the piece of material (4) that is adhered to the bladder.  
Regarding claim 15, note column 4, lines 34-53 of Shishido stating that a sponge material (16a, 20a) is provided that is elastic and soft.  This material defines a damping material that is located adjacent to an insert (7).  
Regarding claims 16 and 17, Shishido provides a fixing member (18) made of polytetrafluoroethylene.  Note column 4, lines 12-14 and Figure 5C.  The protection member (16a) and fixing member define first and second damping members.  Because the damping members are made from different materials (i.e. sponge or rubber and polytetrafluoroethylene) they obviously have different rigidities.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2016/0001136).  Regarding claim 5, note paragraph [0067] stating that the cap (220) can be made from rubber, plastic, foam, leather or composite leather and paragraph [0058] stating the .  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2016/0001136) in view of Steidle (8,517,869).  Regarding claim 8, King teaches that his sports ball may include multiple coils for recharging purposes.  Note Figure 1C.  The ball includes additional coils (134, 136) located in various positions on the ball and interconnected by wiring.  However, King lacks the teaching for the plurality of straps bonded to the bladder as recited.  
Steidle reveals that it is known in the art of sports balls that wiring may be provided on the inside of the bladder and wherein the wire is constrained on the inner side of the bladder wall by straps of material (53) laminated to the inner side.  Note Figure 2 and column 4, line 62 through column 5, line 11.  As shown in Figure 1, the wire is secured along the inner side of the bladder wall.  It would have been obvious to one of ordinary skill in the art to provide the bladder of King with the straps of Steidle in order to constrain the wiring on the inner side of the bladder wall. 
Regarding claim 9, it is noted that by constraining the wiring to the inner side of the bladder wall, the length of the wire following the curved inner wall of the bladder is greater than the straight distance between the strap and the pocket.
.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2016/0001136) in view of Krysiak (US 2016/0074714).  Regarding claim 11, King teaches multiple coils (130, 134, 136) for battery recharging purposes.  Note paragraph [0051].  However, King lacks the teaching for the coil to be located in the void as recited.  Krysiak reveals that it is known in the art of electronic sports balls to include a void with a coiled wire (552) disposed therein.  Note Figure 9 and paragraph [0081] teaching a coiled wire disposed in the void for recharging the battery (546).  It would have been obvious to one of ordinary skill in the art to provide the insert of King with the coiled wire as taught by Krysiak in order to provide a more compact means of recharging the battery.    
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2016/0001136) in view of Holthouse (9,586,099).  Regarding claim 13, King teaches the method of selecting a bladder (522), selecting a piece of material (150), placing an insert (120) into the void of the piece of material and adhering the piece of material to the bladder.  It would have been obvious to one of ordinary skill in the art to use a heat activated adhesive to adhere the piece of material (150) to the inner wall of the bladder in order to adhere the material to the . 
Regarding the limitation for the piece of material to have a hole formed therethrough, it is noted that piece of material (150) of King includes a hole but the hole does not extend through the piece of material as recited.  Holthouse reveals that it is known in the art of sports balls having an inflatable bladder to provide a piece of material (10) with holes extending therethrough in order to reduce the amount of weight added to the ball.  Note Figure 1 and column 3, lines 4-11.  It would have been obvious to one of ordinary skill in the art to provide the piece of material as taught by King with a hole extending therethrough in order to reduce the weight of the piece of material and the weight added to the ball.  
Regarding claim 14, King teaches a flange (152) for the piece of material (150) that is adhered to the bladder.  
Regarding claim 15, note paragraph [0058] of King stating that the pocket (150) can be filled with a foam material.  The foam material would be adjacent the insert (120).  
Regarding claim 16, note paragraph [0067] of King stating that the cap (220) can be made from rubber, plastic, foam, leather or composite leather.  Forming the cap from foam defines a second damping member in the pocket that is adjacent the first damping member.  
Regarding claim 17, note paragraph [0067] stating that the cap (220) can be made from rubber, plastic, foam, leather or composite leather and paragraph [0058] stating the use of a liquid, foam, or gel that hardens partially for filing the pocket.  Thus, King suggests different layers of foam material for the ball.  It is noted that the examples provided for the fill material suggest a softer material for the filling the pocket compared to the materials suggested for forming the cap.  It would have been obvious to one of ordinary skill in the art to use foams for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B WONG/Primary Examiner, Art Unit 3711